Citation Nr: 0106411	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of proximal inter phalangeal joint resection 
arthroplasty of the fourth and fifth toes of the left foot 
currently rated as zero percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis 
currently rated as zero percent disabling.

3.  Entitlement to an increased rating for right 
patellofemoral syndrome currently rated as zero percent 
disabling.

4.  Entitlement to an increased rating for left 
patellofemoral syndrome currently rated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
January 1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appellate action regarding the veteran's knee disorders 
will be addressed in a remand at the end of this decision.


FINDINGS OF FACT

1.  The veteran has post operative residuals of proximal 
inter phalangeal joint resection arthroplasty of the fourth 
and fifth toes of the left foot with limited motion of those 
toes and tenderness on deep palpation at the metacarpal 
phalangeal joint of the fourth toe.

2.  The veteran has allergic rhinitis manifested by nasal 
congestion; pale, boggy edema; hypertrophic turbinates and 
cobblestoning and erythema of the posterior pharyngeal wall 
productive of mucoid postnasal drainage, sneezing, itchy, 
watery eyes and mid-facial pressure headaches.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for post 
operative residuals of proximal inter phalangeal joint 
resection arthroplasty of the fourth and fifth toes of the 
left foot are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5282, 5278 (2000).

2.  The schedular criteria for a 10 percent rating, but no 
more, for allergic rhinitis are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 6522, 6510-6514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2000).  
When an unlisted condition is encountered it may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Initially, the Board finds that, with regard to her claims 
for compensable ratings for a left foot disorder and a nasal 
disorder, VA's duty to assist the appellant in developing all 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that pertinent treatment records have 
been associated with the record, and the veteran has 
undergone examination to obtain a current evaluation as to 
the extent of her disability.  Moreover, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
duty to assist has been met, and the claim is ready for 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Factual Background

Service medical records reveal that the veteran was treated 
on various occasions during service for sinusitis and 
allergic rhinitis.  In October 1997 she had arthroplasties of 
the fourth and fifth toes of the left foot to correct 
hammertoe deformities.

On VA general medical examination in May 1998 the appellant 
reported that she underwent surgery in 1997 to correct a 
problem with her fourth left toe.  She stated that she felt 
that there was a fusion of the forth left toe, that that toe 
would not touch the ground when she stood in a normal posture 
and that she had constant aching in that area.  She also 
reported longstanding, chronic problems with allergies and 
sinus infections.  Examination of the head, eyes, ears, nose 
and throat was reported to be normal.  The fourth toe of the 
left foot appeared to be rigid and appeared to lie in a 
higher plane than the other toes.  

On examination of the joints the surgery on the veteran's 
left foot was described as a resection arthroplasty of the 
proximal inter phalangeal joint of the fourth and fifth toes 
of the left foot.  The veteran complained of pain in the 
fourth toe.  The examiner noted that in the service medical 
records reveal the surgery was first described as 
arthroplasty of both toes and later as arthrodesis of the 
fourth toe.  Examination revealed a linear scar over the 
dorsum of the fourth and fifth toes of the left foot.  There 
was very little motion of the proximal inter phalangeal joint 
and distal inter phalangeal joint of the left fifth toe.  The 
motion totaled 20 degrees.  The examiner indicated that the 
proximal inter phalangeal joint might be fused in that toe.  
The metacarpal phalangeal joint had good motion and an arch 
of about 45 degrees.  Strength at the metacarpal phalangeal 
joint was 4/5.  The toe was neurovascularly intact.  The left 
fourth toe had good motion at the metacarpal phalangeal joint 
measuring at least 45 degrees of an arch.  The proximal inter 
phalangeal joint did not seem to have any motion at all.  The 
distal inter phalangeal joint had approximately 20 degrees of 
motion and was somewhat tender.  The toe was neurovascularly 
intact.  There was tenderness to palpation along the 
metacarpal phalangeal joint of the fourth toe, but not the 
fifth or third toes.  There was no tenderness in the web 
space.  With the veteran in a standing position the left 
fourth and fifth toes were raised without any contact with 
the floor of the pads of the fourth and fifth toes.  The 
plantar surface of the foot did not show any transfer of 
metatarsalgia.  There were no calluses on the plantar surface 
of the foot.  X-rays revealed absence of the distal aspect of 
the proximal phalanx of the left fourth and fifth toes.  The 
diagnosis was post operative residuals of proximal inter 
phalangeal joint resection arthroplasty of the fourth and 
fifth toes of the left foot.  The examiner commented that it 
was most likely that the resection arthroplasty led to 
arthrodesis of the proximal inter phalangeal joint of the 
fourth toe which was an expected outcome of the surgery.

On VA examination of the nose, sinuses, larynx and pharynx 
the veteran complained of bilateral nasal congestion.  She 
reported that her ears felt plugged up all of the time and 
she had a profuse amount of postnasal drainage which was 
mucoid.  She reported a lot of sneezing and itchy, watery 
eyes.  She also complained of midfacial pressure headaches.  
She reported that she took Allegra, Chlorpheniramine and 
Vancenase which, in part, controlled her symptoms.  
Examination revealed that she was obviously congested, 
speaking in a hyponasal voice.  Her nose showed pale boggy 
edema and hypertrophic inferior turbinates.  After 
decongestion, she was examined with a 30 degree nasal scope.  
There was a slight left-sided deviation.  There were 
hypertrophic turbinates with pale boggy edema that responded 
some to the decongestion, but not completely.  Tonsils were 1 
to 2+.  The posterior pharyngeal wall had cobblestoning and 
erythema consistent with chronic postnasal drainage.  The 
pertinent assessment was allergic rhinitis.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in November 2000.  She stated 
that she had surgery on her left fourth and fifth toes which 
fused the toes and left them unable to touch the floor.  She 
related that because of that she had difficulty walking and 
had to wear flat shoes.  She indicated that she had pain and 
tenderness over the area of the surgery.  She stated that her 
sinuses bothered her continuously and that she had to take 
medication.  She reported sneezing, runny eyes and headaches.  

Arthroplasty of the Fourth and Fifth Toes of the Left Foot

The Rating Schedule provides a zero percent rating for hammer 
toe involving single toes.  A 10 percent rating is provided 
for unilateral hammertoe involving all toes without claw 
foot.  38 C.F.R. § 4.71a, Code 5282 (2000)  A 10 percent 
rating is also provided for unilateral or bilateral clawfoot 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle and definite tenderness under the 
metatarsal heads.  Code 5278.

The veteran has post operative residuals of proximal inter 
phalangeal joint resection arthroplasty of the fourth and 
fifth toes of the left foot which was done to correct a 
hammertoe deformity.  She has complained of continued pain in 
the area of the fourth toe which causes difficulty walking.  
Objective findings include limitation of motion of the 
proximal inter phalangeal joints and metacarpal phalangeal 
joints of the toes and tenderness to palpation along the 
metacarpal phalangeal joint of the fourth toe.  There was no 
evidence of hammertoe or clawfoot deformity on the VA 
examination in May 1997.  While there was tenderness on deep 
palpation over the metacarpal phalangeal joint of the fourth 
toe, there was none over the third or fifth toes.  There was 
no evidence of involvement of the great toe or of limitation 
of motion of the ankle.  In view of the foregoing, the Board 
finds that the veteran does not have residual disability 
sufficient to meet the schedular criteria for a compensable 
rating for either hammertoe or clawfoot in this case.  
Additionally, her disability is not shown to more closely 
approximates the criteria for a compensable rating rather 
than a zero percent rating.  The veteran has complaints of 
pain on walking and that pain is considered in establishing a 
rating in cases involving joints.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board has considered the veteran's contentions concerning 
pain, but concludes that in the absence of greater objective 
manifestations of present functional impairment, there is no 
basis for assigning a compensable rating for disability of 
the left foot in this case. 

Allergic Rhinitis

The Rating Schedule provides a 10 percent rating for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is provided 
where there are polyps.  38 C.F.R. § 4.97 Code 6522 (2000).  
A zero percent rating is provided for sinusitis detected by 
X-ray only.  A 10 percent rating is provided where there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
provided where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  Codes 
6510-6514.

The veteran has a disorder diagnosed as sinusitis during 
service and as allergic rhinitis on the most recent VA 
examination.  The VA examination showed evidence of nasal 
congestion; pale, boggy edema; hypertrophic turbinates and 
cobblestoning and erythema of the posterior pharyngeal wall.  
She has complained of nasal congestion, mucoid postnasal 
drainage, sneezing, itchy, watery eyes and mid-facial 
pressure headaches.  The percentage of obstruction of her 
nasal passages was not reported on VA examination.  However, 
the evidence does indicate that she has three to six non-
incapacitating episodes per year of symptoms characterized by 
headaches, mucoid discharge, congestion and watery eyes.  The 
Board finds that her symptoms closely approximate the 
criteria for a 10 percent rating for sinusitis and that a 
compensable rating should be assigned on that basis.  She 
does not have polyps, three or more incapacitating episodes 
per year of sinusitis or more than six non-incapacitating 
episodes per year of sinusitis.  Therefore, she does not meet 
the criteria for a rating in excess of 10 percent for 
rhinitis based on the evidence of record at this time.


ORDER

Entitlement to an increased rating for post operative 
residuals of proximal inter phalangeal joint resection 
arthroplasty of the fourth and fifth toes of the left foot is 
denied.
Entitlement to an increased rating for allergic rhinitis is 
granted to the extent indicated subject to the governing 
regulations pertaining to the payment of monetary benefits.


REMAND

The veteran has established service connection for bilateral 
patellofemoral syndrome.  She was treated on several 
occasions during service for complaints of knee pain.  On 
some occasions instability of the knee was reported.  On VA 
general medical examination in May 1997 crepitus was noted 
and it was reported that there were no osteophytes or 
instability.  Bilateral patellofemoral syndrome was listed 
under impression.  However, on examination of the joints 
there was no mention of pathology of the veteran's knees.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  The veteran should be afforded a 
special orthopedic examination to 
determine the nature and extent of any 
disorder of the knees found.  Any 
indicated x-rays or other special studies 
should be accomplished.  The report of 
examination should include a detailed 
description of all clinical 
manifestations including: pertinent 
medical complaints, symptoms, and 
clinical findings, specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  It is requested that the 
examiner provide explicit responses to 
the following questions: 

(a)  Does the service connected 
disability involve only the joint 
structure, or does it also involve 
the muscles and nerves? 

(b)  Does the service connected 
disorder cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiner should so 
indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints, the 
presence and degree of, or absence 
of, muscle atrophy attributable to 
the service connected disability, 
the presence or absence of changes 
in condition of the skin indicative 
of disuse due to the service 
connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service connected disability. 

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service connection disability, and 
if such overlap exists, the degree 
to which the nonservice connected 
problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service connected disability.  If 
the functional impairment created by 
the nonservice connected problem can 
not be dissociated, the examiners 
should so indicate.

2.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the examinations 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2000).  
Thereafter, the case should be reviewed 
by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether they 
provide a basis for any change in the 
award of compensation benefits.  

3.  The veteran and her representative 
should then be provided with a 
supplemental statement of the case  with 
regard to the issue of entitlement to an 
increased rating for bilateral 
patellofemoral syndrome and they should 
be given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 


